
	
		I
		111th CONGRESS
		2d Session
		H. R. 5335
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Marshall (for
			 himself and Mr. Castle) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize the
		  Secretary of Health and Human Services to make grants to eligible local
		  educational agencies for the purpose of reducing the student-to-nurse ratio in
		  public elementary and secondary schools.
	
	
		1.Short titleThis Act may be cited as the
			 Nurses for Impoverished Schools
			 Act.
		2.Reducing
			 student-to-nurse ratios in public schoolsTitle VIII of the Public Health Service Act
			 (42 U.S.C. 296 et seq.) is amended by adding at the end the following:
			
				JSchool
				nurses
					861.Reducing
				student-to-nurse ratios
						(a)Demonstration
				grantsThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, may
				make demonstration grants to eligible local educational agencies for the
				purpose of reducing the student-to-nurse ratio in public elementary and
				secondary schools.
						(b)ReportNot
				later than 24 months after the date of the enactment of this section, the
				Secretary shall submit to the Congress a report on the results of the
				demonstration grant program carried out under this section, including an
				evaluation of the effectiveness of the program in improving the
				student-to-nurse ratios described in subsection (a) and an evaluation of the
				impact of any resulting enhanced health of students on learning.
						(c)DefinitionsFor
				purposes of this section:
							(1)The terms
				elementary school and secondary school have the
				meanings given to those terms in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801).
							(2)The term eligible local educational
				agency means a local educational agency in which—
								(A)not less than 20 percent of the students
				served by the agency are from families with incomes below the poverty line (as
				defined in section 9101 of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 7801)); and
								(B)the
				student-to-school nurse ratio in public elementary and secondary schools is 750
				or more students to every school nurse.
								(3)The term
				nurse means a licensed nurse.
							(d)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for each of the fiscal years 2011
				through
				2015.
						.
		
